Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12140 Filed 12/23/20 Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

              Respondent-Defendants.

  ________________________________/

                    FOURTEENTH ORDER ON BAIL
                           [458, 461, 463]

         Between December 11, 2020 and December 15, 2020, Plaintiffs

 submitted bail applications for habeas litigation group members Andrei

 Skripkov, Manuel Castillo-Torres, and Nicholas Yearsley. (ECF Nos. 458,

 461, 463.) Between December 16, 2020 and December 18, 2020,

 Defendants filed responses. (ECF Nos. 464, 466, 467.) Between December

 18, 2020 and December 21, 2020, Plaintiffs filed replies. (ECF Nos. 469–

 471.)
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12141 Filed 12/23/20 Page 2 of 14




       After reviewing the application and briefing, the Court grants bail

 for group members Skripkov, Castillo-Torres, and Yearsley.

       I.    Eligibility for Bail

       The Sixth Circuit has recognized the district court’s “inherent

 authority” to grant a habeas petitioner release on bail pending

 adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

 n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

 there is a ‘substantial claim of law’ and the existence of ‘some

 circumstance making [the motion for bail] exceptional and deserving of

 special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

 F.2d 869, 871 (6th Cir. 1993)).

       On November 30, 2020, the Court found that “[t]he habeas

 litigation group members continue to raise substantial claims of law”

 because group members “continue to show a likelihood of success on the

 merits of their due process claim challenging their continued detention

 at CCCF during the COVID-19 pandemic.” (ECF No. 430, PageID.11345,

 11348.) Additionally, the Court found that “COVID-19 presents special

 circumstances making the bail applications exceptional.” (Id. at

 PageID.5295.) Over approximately the last month, Calhoun County


                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12142 Filed 12/23/20 Page 3 of 14




 Correctional Facility (“CCCF”) has been in a COVID-19 outbreak. (See

 ECF Nos. 365, 388.) As of December 15, 2020, a total of 67 detainees and

 inmates, as well as six staff members, have tested positive for COVID-

 19. (See ECF No. 450, PageID.11576 (outlining the progression of

 additional positive cases at CCCF reported between November 2, 2020

 and December 4, 2020); ECF No. 463, PageID.11871 (indicating new

 positive cases at CCCF as of December 15, 2020).)

       The Court continues to find that these group members raise

 substantial claims of law and that COVID-19 presents special

 circumstances making the bail applications exceptional. The Court will

 continue to evaluate individual bail applications conditionally while

 awaiting the reports from the expert inspections of CCCF that took place

 on December 17, 2020.

       II.   Individual Bail Applications

       The Court makes the following findings with respect to individual

 bail applications:

       Andrei Skripkov (ECF No. 458)

       Plaintiffs allege that Skripkov has lived in the United States for

 approximately two years and has no criminal history in the United States


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12143 Filed 12/23/20 Page 4 of 14




 since his arrival from Russia. (ECF No. 458, PageID.11724, 11726.)

 Plaintiffs acknowledge that after Skripkov left Russia, the Russian

 government issued an indictment against Skripkov under Article 212.1

 of the Russian Federation Criminal Code. (Id. at PageID.11725.) When

 considering Skripkov’s appeal of the denial of his asylum application by

 an Immigration Judge and the dismissal of his appeal by the Board of

 Immigration Appeals (“BIA”), the Sixth Circuit Court of Appeals found

 that Article 212.1 “penalizes protest activity that is not approved through

 government channels.” Skripkov v. Barr, 966 F.3d 480, 489 (6th Cir.

 2020). Furthermore, the Sixth Circuit found that “both the context and

 substance of Skripkov’s threatened prosecution under Article 212.1

 appear to be pretextual, thus crossing the line from prosecution to

 persecution” with reference to Skripkov’s anticorruption political opinion

 and his public role in peaceful anticorruption activities. Id. at 489–491.

 According to Plaintiffs, Skripkov’s asylum application is now pending

 before the immigration court and he has no final order of removal. (ECF

 No. 458, PageID.11722, 11725.) Plaintiffs argue that Skripkov is not a

 flight risk due to his fear of “retaliation and harassment from corrupt

 Russian authorities” in response to Skripkov’s anticorruption activism,


                                       4
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12144 Filed 12/23/20 Page 5 of 14




 as well as his family’s own strong incentive to remain in the United

 States based on their derivative applications for asylum. (Id. at

 PageID.11722–11723.) If released, Skripkov will reside with his wife and

 son in Saint Petersburg, Florida. (Id. at PageID.11725.)

       Defendants argue that Skripkov poses a flight risk. (ECF No. 464,

 PageID.11935.) Specifically, Defendants contend that Skripkov does not

 have any ties to the United States and they claim that he previously used

 a driver’s license obtained using fraudulent means to work as a truck

 driver. (Id.) Defendants do not argue that Skripkov would be a danger to

 the community. (Id.)

       Plaintiffs reply to challenge Defendants’ assertion that Skripkov

 lacks a connection to the United States. (ECF No. 469, PageID.11973.)

 Plaintiffs note that Skripkov’s wife and son have lived in Florida since

 the family arrived in the United States in 2018 and that the family is

 represented by counsel through their immigration proceedings; Plaintiffs

 claim both factors provide a strong incentive for Skripkov not to abscond.

 (Id. at PageID.11973–11974.) Additionally, while Plaintiffs acknowledge

 that Skripkov worked as a truck driver without authorization for

 approximately one-and-a-half months in 2018, they allege that he


                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12145 Filed 12/23/20 Page 6 of 14




 lawfully obtained a Florida driver’s license to cover the initial length of

 his stay. (Id. at PageID.11974.)

       The Court finds that Skripkov does not pose a flight risk and is not

 a danger to the community given his proposed release plan. The Court

 recognizes that Skripkov’s release plan involves his release into the

 custody of an individual who is not the custodian listed in the bail

 request, and approves the alternative arrangements as set forth in

 Skripkov’s bail application. Accordingly, Skripkov’s application for bail is

 granted.

       Manuel Castillo-Torres (ECF No. 461)

       Plaintiffs allege that Castillo-Torres has lived in the United States

 for approximately 30 years and has not been charged with, or convicted

 of, any violent crime. (ECF No. 461, PageID.11774.) Plaintiffs

 acknowledge that Castillo-Torres was convicted of misdemeanor driving

 with a blood alcohol content over 0.08 in addition to conspiracy with

 intent to distribute 5 kilograms or more of cocaine. (Id. at PageID.11777.)

 However, Plaintiffs also indicate that Castillo-Torres cooperated with the

 government following his arrest for the conspiracy conviction, ultimately

 providing    substantial   assistance     to   law   enforcement   in   their


                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12146 Filed 12/23/20 Page 7 of 14




 investigation of the greater drug trafficking operation in which Castillo-

 Torres was a participant. (Id. at PageID.11774, 11777.) Plaintiffs further

 allege that Castillo-Torres is in the process of seeking relief from removal

 under the Convention Against Torture (“CAT”) based on his fear of

 torture or persecution if returned to Mexico as a result of this cooperation

 with law enforcement. (Id. at PageID.11775–11776.) Additionally,

 Plaintiffs   highlight   Castillo-Torres’    participation   in   years    of

 rehabilitative classes and programs during his incarceration, his

 employment in the prison kitchen, and his active engagement in prison

 religious life. (Id. at PageID.11774.) Castillo-Torres will reside with his

 wife and his son in Phoenix, Arizona, if released. (Id. at PageID.11778–

 11779.)

       Defendants argue that Castillo-Torres is a danger to the community

 because of his involvement in the drug trafficking operation leading to

 his conspiracy conviction. (ECF No. 466, PageID.11942.) Defendants note

 that Castillo-Torres’ assistance in law enforcement’s investigation of the

 drug trafficking scheme following Castillo-Torres’ arrest benefited

 Castillo-Torres in the form of a reduced sentence; Defendants allege there

 is “no indication [Castillo-Torres] had any intention of withdrawing from


                                       7
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12147 Filed 12/23/20 Page 8 of 14




 the operation prior to his arrest.” (Id.) Defendants’ argument implies that

 Castillo-Torres may be inclined to engage in similar conduct as that

 underlying his conspiracy conviction were he to be released. (Id.)

 Additionally, Defendants argue that “supporting the drug trafficking

 industry contributes to the well-known atmosphere of violence associated

 with the illegal drug trade that decimates communities.” (Id. at

 PageID.11942–11943.) Defendants claim that the atmosphere of violence

 associated with drug trafficking serves as the rationale behind Congress’

 determination that individuals with convictions such as Castillo-Torres’

 should be subject to mandatory detention. (Id.) Defendants do not

 contend that Castillo-Torres is a flight risk. (Id.)

       Plaintiffs reply that there is no statutory presumption of danger for

 individuals    held   under    mandatory     detention.   (ECF    No.   471,

 PageID.11981.) Plaintiffs also argue that Defendants do not designate

 how Castillo-Torres’ role in the drug trafficking operation—provision of

 a venue for drug distribution—implicates him in any individual acts of

 violence. (Id. at PageID.11981–11982.) Additionally, Plaintiffs argue that

 there is significant evidence suggesting that Castillo-Torres will not

 reoffend if released: (1) he has not had any contact with anyone involved


                                       8
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12148 Filed 12/23/20 Page 9 of 14




 in the trafficking operation since his arrest; (2) he provided information

 to law enforcement regarding the operation despite his own personal risk;

 and (3) reoffending would jeopardize his efforts to obtain immigration

 relief under the CAT. (Id. at PageID.11982.)

       The Court finds that Castillo-Torres does not pose a flight risk and

 is not a danger to the community given the incentives set forth in

 Plaintiffs’ reply brief and his proposed release plan. However, Castillo-

 Torres will be released solely with the conditions that he (1) immediately

 report to the United States Probation Office for the District of Arizona

 and follow all the terms of his federal supervised release; and (2) abstain

 from consuming any alcohol during his release. Accordingly, Castillo-

 Torres’ application for bail is granted.

       Nicholas Mark Yearsley (ECF No. 463)

       Plaintiffs write that Yearsley has lived in the United States for

 approximately 34 years. (ECF No. 463, PageID.11870.) Plaintiffs

 recognize Yearsley has a criminal history predominantly involving drug

 offenses (i.e., convictions of possession of marijuana, possession with

 intent to deliver marijuana, possession of cocaine, and conspiracy to

 distribute controlled substances [i.e., oxycodone]) as well as a 1997


                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12149 Filed 12/23/20 Page 10 of 14




  conviction involving criminal assault. (Id. at PageID.11874.) Plaintiffs

  contend that Yearsley’s criminal history reflects his struggles with

  addiction and further explain that Yearsley began selling controlled

  substances to support his addiction after suffering an injury from a 2003

  work accident. (Id. at PageID.11872.) Additionally, Plaintiffs highlight

  Yearsley’s successful completion of a year-long federal pretrial

  supervision before reporting to serve his prison sentence (including

  wearing an ankle monitor, taking random drug tests, and reporting

  monthly to his probation officer) as evidence of Yearsley’s ability to live

  safely in the community. (Id.) Plaintiffs allege that Yearsley is actively

  pursuing immigration relief with counsel, seeking a U Visa. (Id. at

  PageID.11873.) Yearsley will live with his sister in Kent, Washington, if

  released. (Id. at PageID.11876.)

        Defendants argue that Yearsley is a danger to the community based

  on his history of increasingly serious drug offenses. (ECF No. 467,

  PageID.11959.) As with Castillo-Torres’ bail application, Defendants

  contend that, even though Yearsley has not been individually convicted

  of a violent offense with the exception of his 1997 assault conviction,

  “drug trafficking contributes to a well-known atmosphere of violence that


                                       10
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12150 Filed 12/23/20 Page 11 of 14




  decimates communities.” (Id. at PageID.11959.) Defendants again claim

  that the atmosphere of violence associated with drug trafficking serves

  as the rationale behind Congress’ determination that individuals with

  convictions such as Yearsley’s should be subject to mandatory detention.

  (Id.) Furthermore, Defendants assert that Yearsley likely also sold drugs

  for financial support, because he claims to have not been employed

  between the years 2003 and 2017 but nevertheless also served as the

  primary caretaker for his daughter. (Id.) Defendants argue that

  Yearsley’s drug dealing “exposed his daughter to the attendant danger.”

  (Id. at PageID.11959–11960.) Defendants do not contend that Yearsley is

  a flight risk. (Id.)

        Plaintiffs reply that there is no statutory presumption of danger for

  individuals    held    under   mandatory    detention.    (ECF    No.   471,

  PageID.11987.) Plaintiffs argue that Defendants’ assertions regarding

  Yearsley’s past conduct are “unsupported speculation” and fail to

  elucidate whether Yearsley would be likely to reoffend were he released.

  (Id. at PageID.11988.) Instead, Plaintiffs contend that Yearsley’s 2017

  conviction “led him to face his addiction to prescription painkillers for the

  first time” and note that Yearsley completed a three-month drug and


                                       11
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12151 Filed 12/23/20 Page 12 of 14




  alcohol treatment program while incarcerated before being released early

  based on his earned good time credits. (Id.) According to Plaintiffs, the

  conditions of Yearsley’s supervised release are designed to reduce any

  risk of recidivism (e.g., participation in substance abuse treatment

  programming, engaging in cognitive behavioral therapy, a requirement

  to comply with regular drug testing and to meet regularly with his

  probation officer). (Id.)

        Although the Court finds that Yearsley does not pose a flight risk

  or a danger to the community given his proposed release plan, the Court

  will release Yearsley on bail only with the conditions that he (1) have a

  transportation plan for getting back to the Seattle area; (2) immediately

  report to the United States Probation Office for the Western District of

  Washington and follow all the terms of his federal supervised release;

  and (3) enroll in a substance abuse program, such as Narcotics

  Anonymous (“NA”), Alcoholics Anonymous (“AA”), or another program of

  his choice. Accordingly, Yearsley’s application for bail is granted.

        III. Conclusion

        For the reasons stated above, the Court grants bail for habeas

  litigation group members Skripkov, Castillo-Torres, and Yearsley. Each


                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12152 Filed 12/23/20 Page 13 of 14




  habeas litigation group member’s release is subject to the conditions

  outlined in this Court’s August 12, 2020 order. (ECF No. 179.)

  Additionally, habeas litigation group member Castillo-Torres is subject

  to the additional conditions that he (1) immediately report to the United

  States Probation Office for the District of Arizona and follow all the terms

  of his federal supervised release; and (2) abstain from consuming any

  alcohol during his release. Habeas litigation group member Yearsley is

  subject to the additional conditions that he (1) have a transportation plan

  for getting back to the Seattle area; (2) immediately report to the United

  States Probation Office for the Western District of Washington and follow

  all the terms of his federal supervised release; and (3) enroll in a

  substance abuse program, such as NA, AA, or another program of his

  choice.

        Release under the bail process is to follow the bail process and

  standard Conditions of Release previously set forth. (See ECF Nos. 166,

  177, 179, 243.)

        IT IS SO ORDERED.

  Dated: December 23, 2020           s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     United States District Judge

                                       13
Case 5:20-cv-10829-JEL-APP ECF No. 475, PageID.12153 Filed 12/23/20 Page 14 of 14




                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on December 23, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       14
